           Case
            Case1:21-cv-04234-RA
                 1:21-cv-04234-RA Document
                                   Document13-1 Filed06/17/21
                                            14 Filed  06/16/21 Page
                                                                Page11ofof10
                                                                           10




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 YONY SOSA, on behalf of him elf and
 all o he pe on imila l i a ed,
                                                                        Ca e No. 21-c -04234-RA
                                             Plain iff,

                      -again -                                          C N EN DEC EE

  JUST BORN, INC.,

                                              Defendan .
 ---------------------------------------------------------------X

         Thi Con en Dec ee i en e ed in o a of he Effec i e Da e, a defined belo in Pa ag aph

9, b and be een Plain iff Yon So a                                            J   Bo n



em       pecified he ein.

                                                   ECI AL

         1.          Ti le III of he Ame ican     i h Di abili ie Ac of 1990, 42 U.S.C.        12181-12189



ba i of di abili         in he f ll and eq al enjo men of he good , e ice , facili ie , p i ilege ,

ad an age , and accommoda ion b an p i a e en i                     ha o n , lea e (o lea e o), o ope a e

an place of p blic accommoda ion. 42 U.S.C. 12182(a); 28 C.F.R.                   36.201(a).

         2.          On o abo    Ma 11, 2021, Plain iff filed he abo e-cap ioned ac ion in he Uni ed

S a e Di       ic Co       fo he So he

                                                       , incl ding peep andcompan .com, j         bo n.com,

peep b and.com, mikeandike.com, ho amale .com, and pean che                           .com ( oge he ,    he

                   , a e no f ll acce ible o indi id al       i h di abili ie in iola ion of Ti le III of he



4833-3507-1726.1                                          1
           Case
            Case1:21-cv-04234-RA
                 1:21-cv-04234-RA Document
                                   Document13-1 Filed06/17/21
                                            14 Filed  06/16/21 Page
                                                                Page22ofof10
                                                                           10




         3.         Defendan e p e l denie ha he Web i e            iola e an fede al, a e o local la ,

incl ding he ADA, he NYSHRL, and he NYCHRL, ha hi Co                        i a p ope    en e, and an

o he       ongdoing o liabili          ha oe e . B en       in o hi Con en Dec ee, Defendan doe no

admi an            ongdoing.

         4.         Thi Con en Dec ee e ol e , e le , and comp omi e all i              e be   een he

Pa ie in he Ac ion.

         5.         Thi Con en Dec ee i en e ed in o b Plain iff, indi id all , b       i in ended b

he pa ie o in e o he benefi of impai ed indi id al incl ding i all impai ed pe on .

                                             J   I DIC I N

         6.         Plain iff allege   ha Defendan i a p i a e en i      ha o n and/o ope a e       he

Web i e        hich a e a ailable h o gh he in e ne o pe onal comp e , lap op , mobile de ice ,

able , and o he imila echnolog . Plain iff con end ha he Web i e a e a e ice, p i ilege,

o ad an age of a place of p blic accommoda ion                bjec o Ti le III of he ADA. 42 U.S.C.

 12181(7); 12182(a). Defendan denie ha he Web i e a e a p blic accommoda ion o ha i i

a place of p blic accommoda ion o o he           ie       bjec o Ti le III of he ADA, he NYSHRL, he

NYSCRL and/o NYCHRL.

         7.         Thi Co      ha j i dic ion o e he Ac ion nde 28 U.S.C.         1331 and 42 U.S.C.

  12188. The Pa ie ag ee ha fo p po e of he Ac ion and hi Con en Dec ee en e i

app op ia e.




4833-3507-1726.1                                      2
           Case
            Case1:21-cv-04234-RA
                 1:21-cv-04234-RA Document
                                   Document13-1 Filed06/17/21
                                            14 Filed  06/16/21 Page
                                                                Page33ofof10
                                                                           10




                                     AG EED E                 L   I N

         8.

Ac ion on m        all ag eeable e m      i ho     f       he li iga ion. Acco dingl , he Pa ie ag ee o

he en         of hi Con en Dec ee     i ho       ial o f      he adj dica ion of an i       e of fac o la

 ai ed in Plain iff' Complain . In e ol ion of hi Ac ion, he Pa ie he eb AGREE o he

follo ing:

                                             DEFINI I N

         9.        Effec i e Da e mean    he da e on          hich hi Con en Dec ee i en e ed on he



         10.       Rea onable Effo   mean ,       i h e pec o a gi en goal o obliga ion, he effo

ha a ea onable pe on o en i

obliga ion. An di ag eemen b         he Pa ie a o he he Defendan ha                   ed Rea onable Effo

a p o ided fo       nde hi Con en Dec ee hall be              bjec o he di p e e ol ion p oced e            e

fo h in pa ag aph 14 h o gh 17 of hi Con en Dec ee. Rea onable Effo                        hall be in e p e ed

 o a o no eq i e Defendan o nde ake effo                     he co , diffic l     o impac on he Web i e

of hich co ld con i        e an nd e b den, a defined in Ti le III of he ADA b              a applied olel

o he Web i e - a ho gh he Web i e              e e a andalone b ine             en i , o   hich effo    co ld

 e l in a f ndamen al al e a ion in he manne in hich Defendan ope a e he Web i e - o he

p ima      f nc ion    ela ed he e o, o      hich co ld e l in a lo         of e en e o        affic on hei

Web i e - ela ed ope a ion .

                                                       E M

         11.       The e m of hi Con en Dec ee hall commence a of he Effec i e Da e and

 emain in effec fo he ea lie of: (1) 36 mon h f om he Effec i e Da e; o (b) he da e, if an ,



4833-3507-1726.1                                       3
           Case
            Case1:21-cv-04234-RA
                 1:21-cv-04234-RA Document
                                   Document13-1 Filed06/17/21
                                            14 Filed  06/16/21 Page
                                                                Page44ofof10
                                                                           10




ha he Uni ed S a e Depa men of J              ice adop     eg la ion fo     eb i e   nde Ti le III of he

ADA.

                        GENE AL N NDI C IMINA I N E                       I EMEN

         12.        P    an o he e m of hi Con en Dec ee, Defendan :

                   a.       hall no den pe on           i h a di abili    (a defined     nde    he ADA),

incl ding he Plain iff, he oppo         ni    o pa icipa e in and benefi f om he good , e ice ,

p i ilege , ad an age , and accommoda ion h o gh he Web i e a                 e fo h he ein. 42 U.S.C.

 12182(b)(1)(A)(i); 28 C.F.R.        36.202(a);

                   b.       hall   e Rea onable Effo      o p o ide pe on      i h a di abili (a defined

 nde he ADA), incl ding Plain iff, an eq al oppo              ni   o pa icipa e in o benefi f om he

good , e ice , p i ilege , ad an age , and accommoda ion p o ided h o gh he Web i e a e

fo h he ein. 42 U.S.C.        12182(b)(2)(A)(ii); 28 C.F.R.    36.202(b); and

                   c.       hall   e Rea onable Effo        o en   e ha pe on          i h a di abili   (a

defined nde he ADA), incl ding Plain iff, a e no e cl ded, denied e ice , eg ega ed, o

o he     i e ea ed diffe en l beca e of he ab ence of a ilia              aid and e ice , h o gh he

Web i e a          e fo h he ein. 42 U.S.C.   12182(b)(2)(A)(iii); 28 C.F.R.     36.303.

                           C M LIANCE          I H I LE III         F HE ADA

         13.        Web Acce ibili     Confo mance Timeline: Defendan hall en             e f ll and eq al

enjo men of he good , e ice , p i ilege , ad an age , and accommoda ion p o ided b and

h o gh he Web i e (incl ding all page he ein), incl ding eb i e (incl ding all page he ein

and linked o he ef om) ha can be na iga ed o f om he Web i e o                 hich hen en e ed e o e



 eq i emen p o ided ha he follo ing da e               ill be e ended in he in ance ha he Depa men



4833-3507-1726.1                                    4
           Case
            Case1:21-cv-04234-RA
                 1:21-cv-04234-RA Document
                                   Document13-1 Filed06/17/21
                                            14 Filed  06/16/21 Page
                                                                Page55ofof10
                                                                           10




of J    ice i       e eg la ion fo        eb i e   nde Ti le III of he ADA hile hi Con en Dec ee i

in effec and hich con ain compliance da e and/o deadline f                     he in he f     e han he da e

 e fo h he ein:

                    a.       Wi hin 18 mon h of he Effec i e Da e, o he e en no al ead done,

Defendan           hall modif   he Web i e a needed o              b an iall confo m o he Web Con en

Acce ibili          G ideline 2.0 and/o Web Con en Acce ibili                 G ideline 2.1 Le el A S cce

C i e ia o he e en de e mined o be applicable, o an o he WCAG g ideline deemed o be

applicable, in           ch a manne     o ha he Web i e       ill be acce ible o pe on         i h i ion and

o he di abili ie .

                    b.                                                              a ion   nde hi Con en

Dec ee do no incl de: (i)              b an ial confo mance        i h WCAG       anda d fo      e -gene a ed

con en and/o o he con en o ad e i emen                     and/o     eb i e     ha Defendan doe no o n,

ope a e, p epa e o con ol b             ha a e linked f om he Web i e (incl ding, b         no limi ed o, an

con en / eb i e ho ed b           hi d pa ie and implemen ed on he Web i e ); and (ii) he p o i ion

of na a i e de c ip ion fo            ideo . The Pa ie al o ag ee ha if he U.S. Depa men of J          ice o

a Co         i h j i dic ion o e hi ma e de e mine ha he WCAG anda d o an                             cce o

  anda d ha Defendan ma ha e                  ili ed a e no eq i ed b applicable la , Defendan ma

choo e, in i di c e ion, o cea e he emedia ion effo                de c ibed abo e.

                    c.       In achie ing     ch confo mance, Defendan ma , among o he hing , el



                                                                                                        -Web




4833-3507-1726.1                                       5
             Case
              Case1:21-cv-04234-RA
                   1:21-cv-04234-RA Document
                                     Document13-1 Filed06/17/21
                                              14 Filed  06/16/21 Page
                                                                  Page66ofof10
                                                                             10




                                                                                       ing Co po a ion



he eof. If Defendan , in ea onabl            el ing pon an of he fo egoing, and de pi e ha ing      ed

Rea onable Effo , fail o achie e             b an ial confo mance i h he applicable WCAG anda d,

Defendan           ill ha e none hele     a i fied i   obliga ion   nde hi Con en Dec ee a     e fo h

he ein ega ding emedia ion of he Web i e .

                                 CED       E IN HE E EN             F DI     E

            14.     The p oced e        e fo h in Pa ag aph 15 h o gh 17 m        be e ha    ed in he

e en ha (i) Plain iff allege            ha Defendan ha failed o mee i      obliga ion p     an o hi

Con en Dec ee, o (ii) Defendan concl de ha i canno                   b an iall compl    i h an c i e ia

of he applicable WCAG anda d a               e fo h he einabo e. Defendan hall no ha e b eached hi

Con en Dec ee in connec ion               i h he fo egoing n il he follo ing p oced e ha e been

e ha        ed.

            15.     If an of he Pa ie claim hi Con en Dec ee o an po ion of i ha been iola ed



of        ch iola ion o he pa      alleged o be in b each. The alleged b eaching pa    m     e pond o

     ch     i en no ice of b each no la e han

he pa ie ag ee o e end he ime fo e pon e. If he alleged b each i of a na                e ha i canno

be c ed d ing he C e Pe iod, he pa ie                  hall m   all e end he C e Pe iod o eflec he

 ea onable ime pe iod in hich he alleged b each can be c ed. If he pa ie a e nable o each

a m         all accep able e ol ion d ing he C e Pe iod, o an e en ion he eof, he pa

alleging a b each of he Con en Dec ee ma               eek enfo cemen of compliance    i h hi Con en




4833-3507-1726.1                                        6
           Case
            Case1:21-cv-04234-RA
                 1:21-cv-04234-RA Document
                                   Document13-1 Filed06/17/21
                                            14 Filed  06/16/21 Page
                                                                Page77ofof10
                                                                           10




co      o he p e ailing pa       in an    ch enfo cemen ac ion.

         16.         Defendan hall no be in b each of hi Con en Dec ee nle : (a) an independen

acce ibili         con l an de e mine ha a pa ic la i em( ) canno be accompli hed b a pe on

  i h a di abili         ho ha a e age c een eade compe enc             ing a p ominen comme ciall

a ailable c een eade            ch a Ja     , Voiceo e , o NVDA in combina ion          i h one of he

follo ing b o         e (in e ion of hich ha a e c          en l   ppo ed b    hei p bli he ): In e ne

E plo e , Fi efo , Safa i and Ch ome; and (b) Defendan fail                 o emed     he i      e   ing

Rea onable Effo            i hin a ea onable pe iod of ime of no le    han 120 da    f om eceip of he



  ing Rea onable Effo          o emed     he i em fo nd no o be       able i longe han 120 da , hen

he Pa ie ma ag ee on a longe ime pe iod              i ho     lea e of Co     o long a he e en ion i

doc men ed in           i ing and e ec ed b     he Pa ie     o hi Con en Dec ee o       hei   e pec i e

co n el. If he acce ibili        con l an find ha a pa ic la i em fo nd no o be         able canno be

 emedied           ing Rea onable Effo , Defendan hall no be obliga ed o emed         ha i em.

         17.         An no ice o comm nica ion eq i ed o pe mi ed o be gi en o he Pa ie

he e nde hall be gi en in          i ing b e-mail and b o e nigh e p e        mail o Uni ed S a e fi

cla    mail, add e ed a follo        :

                     Fo PLAINTIFF:                Jeff e M. Go lieb, E q.
                                                  GOTTLIEB & ASSOCIATES
                                                  150 Ea 18 h S ee , S i e PHR
                                                  Ne Yo k, Ne Yo k 10003
                                                  n jg@aol.com
                                                  Tel: 212.228.9795


                     Fo DEFENDANT:                Pe e T. Shapi o, E q.
                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP

4833-3507-1726.1                                     7
           Case
            Case1:21-cv-04234-RA
                 1:21-cv-04234-RA Document
                                   Document13-1 Filed06/17/21
                                            14 Filed  06/16/21 Page
                                                                Page88ofof10
                                                                           10




                                                  77 Wa e S ee , S i e 2100
                                                  Ne Yo k, NY 10005
                                                  Email: Pe e .Shapi o@le i b i boi .com
                                                  Tel: 212.232.1322


                            ENF       CEMEN AND           HE          I I N

         18.       The in e p e a ion and enfo cemen of hi Con en Dec ee hall be go e ned b

he la      of he S a e of Ne Yo k.

         19.       If an p o i ion of hi Con en Dec ee i de e mined o be in alid, nenfo ceable,

o o he      i e con a     o applicable la ,     ch p o i ion hall be deemed e a ed o eflec a nea l

a po ible and o he f lle e en pe mi ed b applicable la i o iginal in en and hall no , in

an e en , affec an o he p o i ion , all of hich hall emain alid and enfo ceable o he f lle

e en pe mi ed b applicable la .

             E        N B       ND AND IN ENDED HI D- A                    BENEFICIA IE

         20.       The Pa ie        o hi Con en Dec ee e p e l in end and ag ee ha hi Con en

Dec ee hall in e o he benefi of all pe on             i h i ion and o he di abili ie a defined b    he

ADA, incl ding ho e            ho    ili e a c een eade o acce   he Web i e , hich di abled pe on

 hall con i        e hi d-pa    beneficia ie o hi Con en Dec ee, b      i doe no bind non-pa ie .

         21.       The igna o ie ep e en ha he ha e he a ho i              o bind he e pec i e pa ie ,

Plain iff and Defendan o hi Con en Dec ee.

                                C N EN DEC EE HA BEEN EAD

         22.       Thi Con en Dec ee ha been ca ef ll       ead b each of he Pa ie , and i con en

a e kno n and nde ood b each of he Pa ie . Thi Con en Dec ee i                    igned f eel b each

pa      e ec ing i . The Pa ie each had an oppo            ni    o con l     i h hei co n el p io   o

e ec ing he Con en Dec ee.



4833-3507-1726.1                                     8
           Case
            Case1:21-cv-04234-RA
                 1:21-cv-04234-RA Document
                                   Document13-1 Filed06/17/21
                                            14 Filed  06/16/21 Page
                                                                Page99ofof10
                                                                           10




                                               PLAINTIFF

Da ed: ___________________                     ______________________



                                               DEFENDANT

Da ed: ___________________                     B : ______________________

                                                   ______________________

                                               Ti le: _______________________

APPROVED AS TO FORM AND CONTENT:


Da ed: ___________________                     B : _____________________
                                                      Jeff e M. Go lieb, E q.
                                                      GOTTLIEB & ASSOCIATES
                                                      150 Ea 18 h S ee , S i e PHR
                                                      Ne Yo k, Ne Yo k 10003
                                                      n jg@aol.com
                                                      Tel: 212.228.9795



Da ed: ___________________                     B :/ / Pe e T. Shapi o
                                                       Pe e T. Shapi o, E q.
                                                       LEWIS BRISBOIS BISGAARD &
                                                       SMITH LLP
                                                       77 Wa e S ee , S i e 2100
                                                       Ne Yo k, NY 10005
                                                       Pe e .Shapi o@le i b i boi .com
                                                       Tel: 212.232.1322




4833-3507-1726.1                           9
          Case
           Case1:21-cv-04234-RA
                1:21-cv-04234-RA Document
                                  Document13-1 Filed06/17/21
                                           14 Filed  06/16/21 Page
                                                               Page10
                                                                    10ofof10
                                                                           10




      C            A         AL, AD          I N, AND EN                F HE C N EN DEC EE

          THE COURT, HAVING CONSIDERED he pleading , la , nde l ing fac and ha ing

 e ie ed hi p opo ed Con en Dec ee,

FINDS AS FOLLOWS:

          1)       Thi Co      ha j i dic ion o e he Ac ion nde 28 U.S.C.                  1331 and 42 U.S.C.

  12188;

          2)       The p o i ion of hi Con en Dec ee hall be binding pon he Pa ie ;

          3)       Thi Con en Dec ee i fo             e lemen p po e onl and doe no con i                    e an

admi ion b Defendan of an of he allega ion con ained in he Complain o an o he pleading

in hi Ac ion, no doe i con i           e an finding of liabili       again Defendan ;

          4)                                                                           36 mon h ; and

          5)       Thi Con en Dec ee hall be deemed a adj dica ing, once and fo all, he me i

of each and e e        claim, ma e , and i     e ha     a alleged, o co ld ha e been alleged b Plain iff

in he Ac ion ba ed on, o a i ing o           of, o in connec ion i h, he allega ion in he Complain .

          NOW THEREFORE, he Co                 app o e he Con en Dec ee and in doing o pecificall

adop i and make i an O de of he Co                .     The Clerk of Court is respectfully directed to close this case.

          SO ORDERED:

                                                             ___________________________
                                                       Ronnie Abrams, U.S.D.J.
                                                                   06/17/2021




4833-3507-1726.1                                        10
